Wells, J.
The will reposes a discretion in the trustees in regard to the sale of the real estate. They have exercised that discretion against a sale. There is nothing to show that they have exercised it improperly or unwisely.
The investment is one which was selected by the testator himself. The property is not expensive in its care, nor liable to waste. There is reasonable ground to expect a further advance in its market value, more than equivalent to the loss of income and the amount of taxes and expenses. Considering the trust as one entire fund, without regard to the diversity of interests in the cestuis que trust, the trustees appear to the court to have exercised their discretion judiciously.
The case does not show a deficiency of income for the comfortable and proper support of the life tenant; nor does it appear that, considering the amount of the entire principal of the fund, the net annual income which the life tenant receives is not adequate and reasonable, as the product of said fund.
Although one of the trustees has, contingently, an interest in the remainder, which might influence him, in the exercise of his discretion, against a sale, yet as nothing appears to show that he has been or is so influenced, or that the retention of the investment is injudicious, or unfair to the life tenant, that liability to be influenced does not alone require, and will not justify, the interference of the court to direct a sale. Petition dismissed.